UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) þ Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 Tompkins Financial Corporation (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. oFee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: April 5, 2013 NOTICE OF2 OF TOMPKINS FINANCIAL CORPORATION The Annual Meeting of Shareholders (the “Annual Meeting”) of Tompkins Financial Corporation (the “Company”) will be held on Monday, May 20, 2013 at 5:30p.m., at the Country Club of Ithaca, 189 Pleasant Grove Road, Ithaca, New York, for the following purposes: 1. To elect eighteen (18)Directors for a term of one year expiring in 2014; 2. To ratify the appointment of the independent registered public accounting firm, KPMGLLP, as the Company’s independent auditor for the fiscal year ending December31, 2013; and, 3. To transact such other business as may properly come before the annual meeting or any adjournment thereof. The Company’s board of directors (the “Board”) has fixed the close of business on March 22, 2013 as the record date for determining shareholders entitled to notice of and to vote at the Annual Meeting. Only shareholders of record at the close of business on that date are entitled to vote at the Annual Meeting. A shareholder’s information meeting for our shareholders in western New York will be held at 5:30p.m. on May 21, 2013, at Genesee Country Village & Museum, 1410 Flint Hill Rd., Mumford, New York, 14511. A shareholder’s information meeting for our shareholders in the Hudson Valley will be held at 6:00p.m. on May 23, 2013, at Villa Barone, 466 Route 6, Mahopac, New York, 10541.A shareholder’s information meeting for our shareholders in Pennsylvania will be held at 5:30 p.m. on May 29, 2013, at the Crowne Plaza, Reading, Pennsylvania, 19610. Enclosed with this notice are a proxy statement, a Form of Proxy and return envelope, instructions for voting by telephone or the Internet, the Company’s Annual Report on Form 10-K for fiscal year 2012, and the Company’s 2012 Corporate Report to shareholders.Please refer to the enclosed proxy statement with respect to the business to be transacted at the Annual Meeting. The board of directors unanimously recommends that you vote “FOR” all of the proposals described above.Your vote is important regardless of the number of shares you own. Whether or not you plan to attend the Annual Meeting, you are urged to read and carefully consider the enclosed proxy statement. You may vote by telephone, via the Internet, or mark, sign, date, and return the enclosed form of proxy in the accompanying pre-addressed postage-paid envelope. Your proxy may be revoked prior to its exercise by filing a written notice of revocation or a duly executed proxy bearing a later date with the Corporate Secretary of the Company prior to the Annual Meeting, or by attending the Annual Meeting and filing a written notice of revocation with the Corporate Secretary at the Annual Meeting prior to the vote and voting in person. By Order of the Board of Directors, /S/ JAMES J. BYRNES James J. Byrnes Chairman /S/KATHLEEN A. MANLEY Kathleen A. Manley Asst. Vice President& Corporate Secretary TOMPKINS FINANCIAL CORPORATION, THE COMMONS, P.O. BOX 460, ITHACA, NEWYORK 14851 (607)273-3210 IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE SHAREHOLDER MEETING TO BE HELD May 20, 2013 This proxy statement and the Company’s annual report to security holders are available under the “SEC Filings” tab at www.tompkinsfinancial.com. ANNUAL MEETING OF SHAREHOLDERS TO BE HELD MAY 20, 2013 This proxy statement together with the form of proxy is being mailed to shareholders on or about April 5, 2013 in connection with the solicitation by the Board of Directors of Tompkins Financial Corporation of proxies to be used at the annual meeting of shareholders (the “Annual Meeting”) to be held at the Country Club of Ithaca, 189 Pleasant Grove Road, Ithaca, New York on Monday, May 20, 2013 at 5:30 p.m. Voting Only shareholders of record at the close of business on March 22, 2013 will be entitled to vote. On March 20, 2013, there were 14,446,969 shares of the Company’s common stock, par value $0.10 per share (our “common stock”), outstanding and entitled to vote. Each share of common stock is entitled to one vote on each matter to be voted on at the Annual Meeting. Shareholders whose shares are registered in their own names may vote by mailing a completed proxy, via the Internet or by telephone, or by voting in person at the Annual Meeting. Instructions for voting via the Internet or by telephone are set forth on the enclosed form of proxy. To vote by mailing a proxy, sign and return the enclosed form of proxy in the enclosed pre-addressed postage-paid envelope. Shares of common stock covered by a proxy that is properly executed and returned will be voted and, if the shareholder who executes such proxy specifies therein how such shares shall be voted on such proposals, the shares will be voted as so specified. Executed proxies with no instructions will be voted “FOR” each proposal for which no instruction is given. Other than the election of directors, and the proposal to ratify the appointment of the independent registered public accounting firm, KPMGLLP, as our independent auditor for the fiscal year ending December31, 2013, the Board is not aware of any other matters to be presented for shareholder action at the Annual Meeting. However, if other matters do properly come before the Annual Meeting, the Board intends that the persons named in the accompanying proxy will vote the shares represented by all properly executed proxies on any such matters in accordance with the judgment of the person or persons acting under the proxy. The presence of a shareholder at the Annual Meeting will not automatically revoke a proxy previously delivered by that shareholder. A shareholder may, however, revoke his or her proxy at any time prior to its exercise by: (1)delivering to the Corporate Secretary a written notice of revocation prior to the Annual Meeting, (2)delivering to the Corporate Secretary a duly executed proxy bearing a later date, or (3)attending the Annual Meeting and filing a written notice of revocation with the Corporate Secretary at the Annual Meeting prior to the vote and voting in person. The presence, in person or by proxy, of the holders of at least a majority of the shares of common stock entitled to vote at the Annual Meeting is necessary to constitute a quorum for the conduct of business at the Annual Meeting. Vote Required and Board Recommendations Proposal No.1 Vote Required Board of Directors Recommendation Election of Directors A plurality of votes cast by holders of common stock entitled to vote thereon “FOR” all Director nominees Proposal No.2 Vote Required Board of Directors Recommendation Ratification of the appointment of the independent registered public accounting firm, KPMGLLP, as the Company’s independent auditor for the fiscal year ending December 31, 2013. A majority of votes cast by the holders of common stock entitled to vote thereon “FOR” the ratification of the appointment of the independent registered public accounting firm, KPMGLLP, asthe Company’s independent auditor for the fiscal year ending December31, 2013 1 Abstentions and Broker Non-votes At the Annual Meeting, abstentions, in person or by proxy, and broker non-votes will each be counted for purposes of determining the presence of a quorum. A “broker non-vote” occurs when a broker, bank, or other nominee holding shares for a beneficial owner does not vote on a particular proposal because the nominee does not have discretionary voting power on that matter and has not received instructions from the beneficial owner. At the Annual Meeting, broker non-votes and abstentions will have no effect on the outcome of any of the Company’s proposals. Solicitation of Proxies The total cost of solicitation of proxies in connection with the Annual Meeting will be borne by the Company. In addition to solicitation by mail, our directors, officers and employees may solicit proxies for the Annual Meeting personally or by telephone or electronic communication without additional remuneration. The Company will also provide brokers and other record owners holding shares in their names or in the names of nominees, in either case which are beneficially owned by others, proxy material for transmittal to such beneficial owners and will reimburse such record owners for their expenses in doing so. 2 PROPOSAL NO. 1 ELECTION OF DIRECTORS At the Annual Meeting, 18 directors will be elected for a one-year term expiring at the 2014 Annual Meeting and, with respect to each director, until his or her successor is elected and qualified. All 18 director nominees—John E. Alexander, Paul J. Battaglia, James J. Byrnes, Daniel J. Fessenden, James W. Fulmer, Reeder D. Gates, James R. Hardie, Carl E. Haynes, Susan A. Henry, Patricia A. Johnson, Frank C. Milewski, Sandra A. Parker, Thomas R. Rochon, Stephen S. Romaine, Michael H. Spain, William D. Spain, Jr., Alfred J. Weber and Craig Yunker—are currently serving as directors. Their terms expire in 2013, and each is standing for re-election at the Annual Meeting. Each director was identified and nominated by the Nominating and Corporate Governance Committee for election at the Annual Meeting. The 18 nominees receiving the highest number of affirmative votes of the shares entitled to vote at the Annual Meeting will be elected to the Board.Frank C. Milewski and Alfred J. Weber were appointed by the Board to fill vacancies in the Board following the Company’s acquisition of VIST Financial Corporation in August, 2012 (the “VIST Acquisition”), and are now being nominated for election at this Annual Meeting. The persons named in the proxy to represent shareholders at the Annual Meeting are Francis M. Fetsko and Kathleen A. Manley. The proxies will vote as directed and, in the absence of instructions, will vote the shares represented by the proxies in favor of the election of nominees named below. In the event any nominee is unable or declines to serve as a director at the time of the Annual Meeting, the proxies will be voted for the nominee, if any, who may be designated by the Board, upon recommendation of the Nominating and Corporate Governance Committee, to fill the vacancy. As of the date of this proxy statement, the Board is not aware that any nominee is unable or will decline to serve as a director. Vote Required and Recommendation A plurality of votes cast by holders of shares of common stock entitled to vote thereon is required to elect the nominees. THE BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS A VOTE “FOR” THE ELECTION OF EACH OF THE DIRECTOR NOMINEES. The following table sets forth each director nominee and each continuing director and includes such person’s name, age, the year he or she first became a director and whether he or she has been determined to be an independent director, as that term is defined in the listing standards of the NYSE MKT LLC Company Guide. Biographies of the director nominees follow the table. Unless otherwise indicated, all directors have been employed in their current positions for at least five years.The nominee identified below as “independent” are referred to in this proxy statement as the Independent Directors. Name Age Year First Elected Director Term to Expire Independent(1) Board Nominees for Terms to Expire in 2014: John E. Alexander 60 Yes Paul J. Battaglia 61 Yes James J. Byrnes 71 Yes Daniel J. Fessenden 47 Yes James W. Fulmer 61 No Reeder D. Gates 67 Yes James R. Hardie 70 No Carl E. Haynes 67 Yes Susan A. Henry 66 Yes Patricia A. Johnson 57 Yes Frank C. Milewski 62 Yes Sandra A. Parker 64 Yes Thomas R. Rochon 60 Yes Stephen S. Romaine 48 No Michael H. Spain 55 No William D. Spain, Jr. 61 No Alfred J. Weber 60 Yes Craig Yunker 62 Yes 3 Independence has been determined in accordance with Section803A of the listing standards of NYSE MKT LLC Company Guide. Served as a director of Tompkins Trust Company, prior to the formation of Tompkins Financial Corporation in 1995. Served as a director from 1996 until 2000, and was re-appointed on February20, 2007. Appointed by the Board to fill a vacancy following the VIST Acquisition. Director Qualifications, including Director Nominees The following paragraphs provide information as of the date of this proxy statement regarding each nominee’s specific experience, qualifications, attributes and skills that led our Board to the conclusion that he or she should serve as a Director. The information presented includes information each Director has given us about positions he or she holds, his or her principal occupation and business experience for the past five years, and the names of other publicly-held companies of which he or she currently serves as a Director or has served as a Director during the past five years. John E. Alexander has served as a Director of the Company since 1995 and as a Director of Tompkins Trust Company since 1993. Mr. Alexander was a principal shareholder and served as President and Chief Executive Officer of The CBORD Group, Inc. (“CBORD”), a computer software company which Mr. Alexander founded in 1975, until July 1, 2004. Mr. Alexander served as Chairman of the Board of CBORD through February 2008. Prior to CBORD, Mr. Alexander was a Vice President in the Money Market Division of Bankers Trust Company. He currently serves on the board of the United Way of Tompkins County and the Food Bank of the Southern Tier, as well as serving as a Trustee Emeritus of Cornell University.We believe Mr. Alexander’s qualifications to sit on our Board of Directors include his executive leadership and management experience, as well as the financial expertise he has brought to bear during nearly two decades of board service with our organization. Mr. Alexander has a long track record of community involvement in the Ithaca area, including the aforementioned service on the board of the United Way of Tompkins County and as Trustee Emeritus of Cornell University. Paul J. Battaglia has served as a Director of the Company since 2010 and was a Director of TFA Management, Inc. f/k/a AM&M Financial Services, Inc. from April-December 2010.He has served as a Director for The Bank of Castile since January 2011.He became Chairman of the Audit Committee in May 2011.Mr. Battaglia is a Managing Director of Freed Maxick & Battaglia, P.C., a 285-person public accounting firm headquartered in Western New York. As a Managing Director, Mr. Battaglia consults on various transactions, including mergers and acquisitions, design and implementation of financing plans, estate planning and business succession planning. Among his other professional qualifications, he is a Certified Public Accountant and a member of the American Institute of Certified Public Accountants.He also serves on the Firm’s Executive and Compensation Committee, as well as a trustee for the Firms’ retirement plan.Mr. Battaglia currently serves as a Commissioner of the Rochester Genesee Regional Transportation Authority and is on the Board of Trustees of Catholic Charities of Western New York and the Board of Directors of the Genesee Business Education Alliance.He also serves as the Chairman of the Audit Committee for Catholic Charities of Western New York.Mr. Battaglia has served as a director or volunteer for over thirty not-for-profit or educational organizations. In 2010, Mr. Battaglia received the “Distinguished Citizen” award from the Boy Scouts of America (Iroquois Trail Council), and has received numerous other community recognitions.We believe Mr. Battaglia’s qualifications to sit on our Board of Directors include his nearly forty years’ experience with public and financial accounting matters for complex financial organizations.He has acquired a deep understanding of the Western New York business environment during his years of working with commercial clients in the region.We note that Mr. Battaglia has demonstrated significant involvement with local civic organizations through his years of service on the above-referenced boards of directors. James J. Byrnes served as the Company's Chief Executive Officer from its formation in 1995 until his retirement on December 31, 2006, and has served as the Chairman of the Board of Directors of the Company since its formation in 1995. He served as President of Tompkins Trust Company beginning in 1989 through 2002 and again in 2006.He serves as Chairman of the Board of Directors of Tompkins Trust Company, and as a Director of Mahopac National Bank. He also serves as Chairman of the Board of New York Business Development Corporation. Mr. Byrnes has been involved as a director or volunteer with over twenty local not for profit and civic organizations.He is currently an instructor at Cornell University, where he has served on numerous advisory boards, and he is also a member of the Cornell University Council. In 2009, he and his wife were named “Volunteers of the Year” by the Tompkins County Society of Professional Development Officers.We believe Mr. Byrnes’ qualifications to sit on our Board of Directors include his management experience of more than forty years in the banking industry, including aspects of domestic and international banking, his seventeen years as a successful CEO of our own company, leadership with many civic organizations in our market area, and his leadership as chair and director of state banking associations and the New York Business Development Corporation. Daniel J. Fessenden has served as a Director of the Company since 2010 and was elected as a Director of Tompkins Trust 4 Company effective January 2009. Mr. Fessenden served as a member of the New York State Assembly from 1993 to 1999. He currently serves as the Executive Director of the Fred L. Emerson Foundation, a fourth-generation family foundation located in Auburn, New York. From 2004 to 2006 he served as the founding Executive Director of the Cornell Agriculture & Food Technology Park, Geneva, New York. Prior to 2004, Mr. Fessenden served as a key member of the government relations team for the Carrier Corporation, Syracuse, New York. Mr. Fessenden has been actively engaged with various business, civic and educational organizations throughout the Central New York region for more than 25 years.In addition to serving as a director of Midstate Mutual Insurance Company, he also serves on the board of Seward House Museum, Wells College, American Agriculturist Foundation and several other charitable organizations.We believe Mr. Fessenden’s qualifications to sit on our Board of Directors include his extensive experience in government and public service (as well as executive experience in the private sector), his active engagement with civic organizations, and his deep connections to the Central New York business community. James W. Fulmer served as President of the Company from 2000 through 2006, and has served as a Director of the Company since 2000, and Vice Chairman of the Company since January 1, 2007. He serves as the Chairman, President and Chief Executive Officer of The Bank of Castile, and has served in such capacity since 1988.Mr. Fulmer also serves as: a Director of Mahopac National Bank and VIST Bank; Chairman and Director of Tompkins Insurance Agencies; and Director of TFA Management, Inc.He served as the President and Chief Executive Officer of Letchworth Independent Bancshares Corporation from 1991 until its merger with the Company in 1999.In 2006, he was appointed to serve as a member of the Board of Directors of the Federal Home Loan Bank of New York, effective January 2007.Mr. Fulmer is a past president of the Independent Bankers Association of New York State, and he also actively serves as a member of the Board of Directors of Erie and Niagara Insurance Association of Williamsville, the Cherry Valley Cooperative Insurance Company of Williamsville, the United Memorial Medical Center, and WXXI Public Broadcasting Council. We believe Mr. Fulmer’s qualifications to sit on our Board of Directors include his thirty-eight years of experience in the banking industry, including service as our Vice Chairman and as President and Chief Executive Officer of The Bank of Castile. Mr. Fulmer is also actively involved with the prominent Western New York community organizations described above. Reeder D. Gates has served as a Director of the Company since 1995 and as a Director of Tompkins Trust Company since 1985.Prior to his retirement in 2005, Mr. Gates was the President of R. D. Gates, Ltd., a company engaged in owning and operating community pharmacies, since January 1972.He was a consultant pharmacist to several not-for-profit organizations and educational institutions, such as Hospicare of Tompkins County, Cornell University, Ithaca College, Lakeside Nursing Home, and the George Junior Republic.Mr. Gates was also a member of the Urgent RX Program Committee, the Friends of Ithaca College, and a past president and board member of the Country Club of Ithaca.We believe Mr. Gates’ qualifications to sit on our Board of Directors include his deep understanding of our people and our products that he has acquired over his twenty-seven years of service on the board of Tompkins Trust Company, as well as his executive experience founding and leading his company. James R. Hardie has served as a Director of the Company since 2001. Mr. Hardie has been Vice Chairman of the Board of Directors of Tompkins Insurance Agencies (“TIA”), a wholly-owned subsidiary of the Company, since August 1, 2002. He was President of Austin, Hardie, Wise Agency, Inc. from 1974 until January 1, 2001, when he became President, Chief Executive Officer and a Director of TIA. Effective January 1, 2003, Mr. Hardie ceased serving as President and Chief Executive Officer of TIA. He continues to be employed by TIA as a producer. Mr. Hardie is the managing member of Bennington Farms, LLC, a property leasing company, and also currently serves as Secretary/Treasurer and Director of the Schooner Bay Homeowners Assoc., a condominium community in Sarasota, Florida.His community service includes serving as a Director of the Wyoming County Hospital Foundation, as well as service on the Wyoming County Chamber Legislative Committee.We believe Mr. Hardie’s qualifications to sit on our Board of Directors include his forty years of management experience in the insurance industry, including thirty years as chief executive officer, as well as his prior experience as a bank director before joining the Tompkins organization. In addition, Mr. Hardie has served in various capacities with numerous civic organizations throughout his career. Carl E. Haynes served as a Director of the Company from 1996 until 2000 and was re-appointed on February 20, 2007. He has served as a Director of Tompkins Trust Company since 1996. Dr. Haynes has been President of Tompkins Cortland Community College since 1995, and he served as Chairman of the Board of Directors of Cayuga Medical Center until May 2007. He also serves on the Board of Directors of the TC3 Foundation, Therm, Inc., CNY Regional Alliance, Cortland County Business Development Corporation, Cayuga-Cortland Workforce Investment Board, Tompkins County Area Development Corporation, Tompkins County Community Advisory Panel and Tompkins County Workforce Investment Board, among others.We believe Dr. Haynes’ qualifications to sit on our Board of Directors include his over fifteen years of service as a bank director, as well as his executive experience leading a large, non-profit educational organization.Dr. Haynes has demonstrated civic leadership through service on the boards of many local charitable and business-related organizations. Susan A. Henry has served as a Director of the Company since 2010 and as a Director of Tompkins Trust Company since 5 April 2010. Dr. Henry is the Ronald P. Lynch Dean emerita, College of Agriculture and Life Sciences, Cornell University, where she is a Professor of Molecular Biology and Genetics.Prior to her appointment at Cornell, Dr. Henry was Dean of Science of the Mellon College of Science at Carnegie Mellon University. Dr. Henry is a member of the Board of Directors of Seneca Foods Corporation, where she serves on the Compensation and Nominating Committee, and she is also a member of the Board of Directors of Agrium, Inc., where she serves on the Governance Committee, and the Human Resources and Compensation Committee. We believe Dr. Henry’s qualifications to sit on our Board of Directors include her extensive experience in the management and administration of a large non-profit organization, coupled with her experience serving on the boards of other publicly-traded companies. Patricia A. Johnson has served as a Director of the Company since 2006, and as a Director of Tompkins Trust Company since 2002. Ms Johnson began with Cornell University as the Assistant Treasurer in 1995 and has been Treasurer since March 1999. In 2007, Ms. Johnson was appointed Associate Vice President & Treasurer. Ms. Johnson currently serves as Treasurer of the Cornell Research Foundation and Cornell Club of New York and as Chair of the Finance Committee of the Tompkins Cortland Community College Foundation.Ms. Johnson serves on the finance committee of Planned Parenthood of the Southern Finger Lakes, and is a Director of the Legacy Foundation, the Social Service League, and the Tompkins County Public Library Foundation, currently serving as the Chair of the Finance Committee. She was also a member of the NACUBO Accounting Principles Council and the Association for Financial Professionals.We believe Ms. Johnson’s qualifications to sit on our Board of Directors include her accounting expertise and her ability to understand and evaluate the Company’s complex financial operations, based in part on her prior work in the banking industry.Ms. Johnson has demonstrated civic leadership through service on the boards of many local charitable organizations. Frank C. Milewski has served as a Director of the Companysince August 2012, when he was appointed by the Board to fill a vacancy following the VIST Acquisition.Mr. Milewski served as Vice Chairman of the Board of VIST Financial Corporation (“VIST”) from 2007 to 2012, where he served as a director from 2002 until its acquisition by the Company in August, 2012.Mr. Milewski served as a director of Merchants Bank from 1985 until VIST acquired Merchants in 1999.He has served as a director on the Board of Directors of VIST Bank since 1999. Mr. Milewski is Regional President of Providence Service Corporation, a publicly traded company which provides services in the human services field. Formerly, he was the founder, President and Chief Executive Officer of The ReDCo Group, prior to its acquisition by Providence Service Corporation in 2004.Mr. Milewski is responsible for oversight and direction of six separate operating companies in five states.Mr. Milewski currently serves as a member of the Schuylkill Economic Development Corporation (SEDCO’s) Board of Directors and as such is involved in fostering economic growth, development, and job creation in the greater Schuylkill County region. Previously he served on a number of community-oriented not-for-profit boards.We believe Mr. Milewski's qualifications to sit on our Board of Directors include his executive experience in a leadership position with a publicly traded company, his prior service on VIST’s Audit/Examining Committee and the VIST Bank Board of Directors, and his involvement with economic development and other civic engagement in the Schuylkill County region. Sandra A. Parker has served as a Director of the Company since 2010 and as a Director of The Bank of Castile since April 2010. Ms. Parker is the President and Chief Executive Officer of the Rochester Business Alliance, where she has served in various capacities since 2003.Previously, Ms. Parker was the President and Chief Executive Officer of the Industrial Management Council (Rochester, New York).She is a founder of Unshackle Upstate, and serves on the Committee to Save New York.Ms. Parker serves on numerous local boards of directors, including the Monroe Community College Foundation, and the Center for Governmental Research, among others.She is also a Trustee at Rochester Institute of Technology.Her extensive involvement with local civic organizations includes service on the boards of Directors of the Rochester Area Community Foundation and the YMCA of Greater Rochester.We believe Ms. Parker’s qualifications to sit on our Board of Directors include her extensive executive experience particularly in human resource management, coupled with her strong connections to the business community of Western New York and her involvement with the civic organizations noted above. Thomas R. Rochon has served as a Director of the Company since 2009 and as a Director of Tompkins Trust Company since January 2009. In July, 2008, Dr. Rochon was appointed President of Ithaca College. Prior to his appointment, he served from 2003 to July, 2008 as the Executive Vice President and Chief Academic Officer for the University of St. Thomas in Minnesota, following a career as professor of political science on the faculties of Princeton University and Claremont Graduate University.From 2000 to 2003, he was the Executive Director of the Graduate Record Examinations program at the Educational Testing Service (ETS). He is on the board of directors of New York Campus Compact, an association of colleges and universities committed to community service, and is actively involved with several local charitable organizations.We believe Dr. Rochon’s qualifications to sit on our Board of Directors include his many years of management experience, including as the President of Ithaca College, as well as an understanding of the challenges faced by an organization which operates in a heavily regulated sector. Stephen S. Romaine has served as a Director of the Company since January 1, 2007. Pursuant to the management succession plan adopted by the Company’s Board of Directors (the “Succession Plan”), Mr. Romaine was appointed President and Chief Executive Officer of the Company effective January 1, 2007. He had served as President and Chief Executive Officer of 6 Mahopac National Bank from January 1, 2003 through December 31, 2006. Prior to this appointment, Mr. Romaine was Executive Vice President, Chief Financial Officer of Mahopac National Bank. In addition to the Company board, Mr. Romaine serves on the boards of each of its affiliates.Mr. Romaine currently serves on the boards of the New York Bankers Association, and on the Listed Company Council of the NYSE MKT LLC. His civic involvement includes service as a member of the board of directors of the Ithaca Aviation Heritage Foundation, Food Bank of the Southern Tier and the TC3 Foundation.We believe Mr. Romaine’s qualifications to sit on our Board of Directors include his 25 years as an executive in the financial services industry, including his current position as President and Chief Executive Officer of the Company. Michael H. Spain has served as a Director of the Company since 2000, and as a Director of Mahopac National Bank since 1992.Mr. Spain owns and serves as the President of the Spain Agency, an insurance agency located in Mahopac, New York.Mr. Spain is also a General Partner in W. D. Spain & Sons, LLP, a family limited partnership that owns common stock of the Company; President of Sleeping Indian, LLC, and Trail Property, Inc, real estate holding companies; and President of Wind River, LLC and Indian Paintbrush, LLC, companies engaged in real estate development, and President of Risk Mitigation Advisors, LLC, a company engaged in loss control risk management. Mr. Spain currently serves on the Westchester/Putnam United Way advisory board.His brother, William D. Spain, Jr., is also a Director of the Company.He has demonstrated civic leadership through service on the boards of several charitable organizations in the Hudson Valley.We believe Mr. Spain’s qualifications to sit on our Board of Directors include his extensive executive experience in the financial services industry and his involvement with the civic organizations noted above, along with over twenty years of service as a bank director. William D. Spain, Jr. has served as a Director of the Company since 2000, as a Director of Mahopac National Bank since 1991, and as Chairman of the Board of Directors of Mahopac National Bank since 1999.He has been the Managing Partner of Spain & Spain, PC, a law firm in Mahopac, New York, since 1983.Mr. Spain is also a General Partner in W. D. Spain & Sons, LLP, a family limited partnership that owns Common Stock of the Company. Mr. Spain is a member of the Mahopac Volunteer Fire Department, among other community organizations.His brother, Michael H. Spain, is also a Director of the Company.We believe Mr. Spain’s qualifications to sit on our Board of Directors include his strong connections to the business community in and around the Hudson Valley, coupled with more than twenty years of service as a bank Director.We also note Mr. Spain’s involvement, through board service and in other capacities, with civic organizations in the Hudson Valley. Alfred J. Weber is president of Tweed-Weber, Inc., a management consulting firm, and has been a member of our Board of Directors since August 2012 when he was appointed by the Board to fill a vacancy following the VIST Acquisition.Mr. Weber served as Chairman of the Board of VIST from 2005 to 2012, where he served as a Director from 1995 until its acquisition by the Company in August, 2012.He currently serves on the Board of Directors of VIST Bank, and has served as its Chairman since 2005.He has been in the consulting industry since 1974 and has been president of his own business since 1984.The fundamental focus of his work is to help clients build and implement strategies to gain and sustain competitive advantage in their marketplace.He has worked with hundreds of businesses, not-for-profit organizations, health and home care agencies, and associations across the country.Mr. Weber currently serves on the boards of Alvernia University, Berks County Community Foundation, and Boscov’s LLC.He previously served on the boards of the United Way of Berks County, the Berks County Chamber of Commerce, the Berks County Workforce Investment Board, the Greater Berks Development Fund, and the Burn Prevention Foundation.We believe Mr. Weber's qualifications to sit on our Board of Directors include his experience in leading change initiatives and his expertise in the area of strategic planning. Craig Yunker has served as a Director of the Company since 2000 and as a Director of The Bank of Castile since 1991.He is the Managing Member of CY Farms, LLC, CY Properties, LLC, CY Heifer Farm, LLC, and Batavia Turf, LLC, companies engaged in farming.Since 2001, he has served as a Trustee of Cornell University.Mr. Yunker is closely involved with the Western and Central New York business community, and he currently serves in leadership roles on both state and national agricultural organizations, including the New York State Agriculture Society, and the Farm Foundation Roundtable. We believe Mr. Yunker’s qualifications to sit on our Board of Directors include his extensive executive experience, particularly in the agribusiness sector, and his corporate strategy acumen, along with over twenty years of service as a bank director. The names and ages of the Company’s executive officers, including the Named Executive Officers identified in the Summary Compensation Table in this proxy statement, their positions and offices held with the Company, their term of office and experience are set forth in Part I of the Company’s Annual Report on Form 10-K for the Company’s 2012 fiscal year, a copy of which is enclosed with this proxy statement. 7 Matters Relating To the Board of Directors Board of Directors Meetings and Committees During fiscal 2012, the Board of Directors held four regular meetings and a strategic planning meeting. As a matter of practice the Independent Directors met in Executive Session at the end of each regular meeting for a total of five meetings during 2012. During this period, all of the directors attended or participated in at least 92% of the aggregate of the total number of meetings of the Board held during the periods that he or she served and the total number of meetings held by all committees of the Board on which each such director served during the period that he or she served. The Board currently maintains and appoints the members of the following five standing committees: Executive, Compensation, Audit/Examining, Nominating and Corporate Governance, and Pension Investment Review. Board of Directors: Committee Membership Director Executive Compensation Audit/ Examining Nominating/Corporate Governance Pension Investment Review John E. Alexander — X — — X Paul J. Battaglia X — Chair — — James J. Byrnes Chair — — — Chair Daniel J. Fessenden — — — X — James W. Fulmer X — Reeder D. Gates — — — X — Carl E. Haynes X — — Chair — Susan A. Henry — X Patricia A. Johnson — — X — — Frank C. Milewski — — X — — Sandra A. Parker — X — — — Thomas R. Rochon — X — — — Stephen S. Romaine X — — — X Michael H. Spain X — Alfred J. Weber — — — X — Craig Yunker X Chair X — — The Board has adopted a written charter for the Executive Committee.A copy of the Executive Committee’s charter is posted in the “Corporate Governance” section of the Company’s website (www.tompkinsfinancial.com). The Executive Committee did not meet during fiscal 2012. The Executive Committee acts, as necessary, on behalf of the board of directors pursuant to the Company’s Second Amended and Restated Bylaws (the “Bylaws”). The Board has adopted a written charter for the Compensation Committee (as used in this paragraph, the “Committee”). A copy of the Committee’s charter is posted in the “Corporate Governance” section of the Company’s website (www.tompkinsfinancial.com). The Committee met three times during fiscal 2012. Among its duties and responsibilities, the Committee assesses executive performance and reviews, determines and recommends salaries and other matters relating to executive compensation, except that the compensation of the Chief Executive Officer is determined by the full Board upon recommendation by the Committee. It also administers the Company’s equity incentive plans, including reviewing and granting equity incentive awards to executive officers and other employees. The Committee also reviews and approves various other compensation policies and matters, senior management planning, and is responsible for ensuring that executive officers are compensated effectively and in a manner consistent with the Company’s objectives. Each of the members of this Committee is an “Independent Director” as defined in Section803A of the NYSE MKT LLC Company Guide. The responsibilities and activities of the Committee are described in greater detail in the “Compensation Discussion and Analysis” beginning on page 17 of this proxy statement. The Board has adopted a written charter for the Audit/Examining Committee (as used in this paragraph, the “Committee”). A copy of the Committee’s charter is posted in the “Corporate Governance” section of the Company’s website (www.tompkinsfinancial.com). The Committee met nine times during fiscal 2012. This Committee assists the Board in its general oversight of accounting and financial reporting, internal controls and audit functions, and is directly responsible for the appointment, compensation and oversight of the work of the Company’s independent auditors. The responsibilities and activities of the Committee are described in greater detail in the “Report of the Audit/Examining Committee of the Board of 8 Directors” included in this proxy statement. The Board has determined that John E. Alexander, Paul J. Battaglia, Daniel J. Fessenden, Patricia A. Johnson and Frank C. Milewski each qualify as an “audit committee financial expert” as defined in Item407(d) of RegulationS-K and that each of the members of the Audit/Examining Committee satisfies the independence standards of Section803A of the NYSE MKT LLC Company Guide and Rule10A-3 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). The Board has adopted a written charter for the Nominating and Corporate Governance Committee (as used in this paragraph and in the next five paragraphs, the “Committee”). A copy of the Committee’s charter is posted in the “Corporate Governance” section of the Company’s website (www.tompkinsfinancial.com). The Committee met four times during the 2012 fiscal year. This Committee is responsible for assisting the Board in developing corporate governance policies and practices that comply with applicable laws and regulations, including NYSE MKT LLC listing standards and corporate governance requirements, and the corporate governance requirements of the Sarbanes-Oxley Act of 2002. The Committee is also responsible for identifying, evaluating and recommending qualified candidates for election to the Board. The Committee will evaluate candidates who are identified by shareholders, by other members of the Board, and occasionally by members of the Company’s leadership team, which is comprised of the Company’s executive officers. The same procedures are used to evaluate all candidates, regardless of the source of the recommendation. To be considered, each candidate must possess the following minimum qualifications and attributes: high personal values, judgment and integrity; an ability to understand the regulatory and policy environment in which the Company conducts its business; a demonstrated, significant engagement in one of the market areas served by the Company, based on one or more of the following within such market area—professional/business relationships, residence, and involvement with civic, cultural or charitable organizations; and experience which demonstrates an ability to deal with the key business, financial and management challenges that face financial service companies. The Committee believes that such connections with one of the Company’s local communities fosters ties between the Company and that community, and also allows the Director to better understand the banking and financial services needs of its local stakeholders. In identifying potential nominees, the Committee also considers whether a particular candidate adds to the overall diversity of the Board. The Committee seeks nominees with a broad diversity of experience, professions, skills, geographic representation and backgrounds. The Board believes that the backgrounds and qualifications of the Directors, considered as a group, should comprise an array of experience, knowledge and abilities to allow the Board to most effectively carry out its responsibilities. Although the Committee does take diversity into account when evaluating a particular candidate, it is only one of several criteria used during the Committee’s assessment process, and the Committee has not formalized its diversity practices into a written policy. While individual experiences and qualifications serve as a baseline for consideration, the Committee recognizes that the Board governs as a whole, and not as a collection of individuals. The effectiveness of the Board is not a function of the individual attributes of its members; rather, it depends on the overall chemistry of the Board. Therefore, the Committee assesses whether a particular candidate will be able to function within this broader context by evaluating his or her: ability to understand, and willingness to engage, the issues presented to the Board; ability to exercise prudence and judgment, but also decisiveness; and ability to effectively communicate his or her ideas to the other members of the Board. In the case of incumbent Directors, these assessments are made based on past experience with a particular Director and, in the case of first-time nominees, these issues are explored during the interview and vetting process described below. Once the Committee has determined its interest in a potential nominee, it begins discussions with him or her as to his or her willingness to serve on the Board and one or more of the Company’s subsidiary boards and, for first-time nominees, an interview will be conducted. If the nominee is an incumbent Director, the Committee will consider prior Board performance and contributions as described above; in the case of a first-time nominee, the Committee will evaluate its discussions with the candidate, and the Committee may also seek to verify its preliminary assessment of the candidate by discussing his or her particular attributes with other appropriate parties who have had prior professional experiences with him or her. At the conclusion of this process, the Committee will recommend qualified candidates that best meet the Company’s needs to the full Board, which then selects candidates to be nominated for election at the next annual meeting of shareholders. The Committee uses the same process for evaluating all candidates, whether recommended by shareholders, directors or management.The Company encourages all Board members to own at least 2,000 shares of the Company’s common stock, which shares may be accumulated over a period of three years following a director’s initial election to the Board.Shares held in a rabbi trust as deferred stock compensation for a given director are included in this calculation. 9 The Board has adopted a written charter for the Pension Investment Review Committee. This Committee met two times during fiscal 2012, and it is responsible for reviewing and setting the investment goals and objectives of the Tompkins Financial Corporation Retirement Plan, and adjusting plan holdings accordingly. Director Compensation It is the general policy of the Board that employee directors are not paid for their service on the Company’s board of directors beyond their regular employee compensation. Mr. Hardie, although employed by Tompkins Insurance Agencies as a producer, is not an executive officer of the Company and is therefore compensated for his service on the Board. 2012 Director Compensation Name Fees Earned or Paid in Cash(1) Stock Awards(2) Option Awards Non-Equity Incentive Plan Compensation Change in Pension Value and Nonqualified Deferred Compensation Earnings All Other Compensation Total Alexander — Battaglia — Byrnes — Fessenden — Gates — Hardie — Haynes — Henry — Johnson — Milewski — Parker — Rochon — Spain, M. — Spain, Wm. — Weber — Yunker — Amounts disclosed for certain directors include cash compensation for service on subsidiary boards. For a more detailed discussion of such fees, see “Subsidiary Board Service Compensation” below. The stock awards disclosed here reflect grant date fair value in accordance with ASC Topic 718, and were earned by the directors and deferred under Tompkins’ Amended and Restated Plan for Eligible Directors of Tompkins Financial Corporation and Wholly-Owned Subsidiaries (the “Retainer Plan”). The stock awards under the Retainer Plan are discussed in more detail below under the heading “Timing and Manner of Payment of Director Compensation.” The aggregate number of stock awards outstanding at fiscal year-end for each director were as follows:Alexander-846; Battaglia-1,040; Haynes-364; Henry-884; Rochon-900; Spain(M.)-451; Weber-130; Yunker-1,115.Dividends are reinvested pursuant to the Company’s Dividend Reinvestment and Stock Purchase and Sale Plan. Represents compensation for Mr.Hardie’s service as a producer for Tompkins Insurance Agencies. Effective January1, 2012, the Company’s non-employee directors were compensated for service on the Board as follows. An annual $13,000 retainer payable in quarterly installments of $3,250 each was paid at the beginning of each quarter to non-employee directors. In addition, non-employee directors received $1,250 for each of the four regularly-scheduled Board meetings the director attended, as well as $750 for each Audit/Examining, Compensation or Nominating and Corporate Governance Committee meeting attended and $400 for each Pension Investment Review Committee meeting attended. The Chairs of the Audit/Examining, Compensation, and Nominating and Corporate Governance Committees received an additional $4,000 annual fee paid in quarterly installments of $1,000. All non-employee directors’ fees paid for service on the Board are paid in cash or, if a valid election was made by the director prior to January1, 2012, such directors’ fees were deferred pursuant to (i) the Retainer Plan or (ii) pursuant to a Deferred 10 Compensation Agreement. In addition to these fees, directors are eligible to receive equity awards granted pursuant to the Company’s 2009 Equity Plan, though none were issued to directors during fiscal 2012. In lieu of any retainer, board meeting and/or committee fees, an annual retainer was paid to James J. Byrnes in 2012 for his service as Chairman of the Tompkins Financial Corporation and Tompkins Trust Company boards of directors in the amount of $75,000, paid in cash, in quarterly installments of $18,750.In lieu of any retainer, board meeting and/or committee fees, an annual retainer was payable to Tom Salm, for his service as Vice Chair of the Tompkins Financial Corporation and Tompkins Trust Company boards of directors, in the amount of $47,500, payable in quarterly installments of $11,875. Mr. Salm, who retired from board service at the 2012 Annual Meeting, received $22,376 of such fee, in cash, related to his service prior to his retirement. Subsidiary Board Service Compensation Any non-employee member of the Company’s board of directors who also sits on the board of The Bank of Castile received an additional annual $14,200 Board Retainer Fee, paid in quarterly installments of $3,550.During 2012, Paul J. Battaglia, Sandra A. Parker, and Craig Yunker sat on the board of directors of The Bank of Castile.Any non-employee member of the Company’s board of directors who also sits on the board of Mahopac National Bank received an additional annual Board Retainer Fee of $18,000 paid in quarterly installments of $4,500 for service on the Mahopac National Bank’s board of directors.During 2012, William D. Spain, Jr., James J. Byrnes, and Michael H. Spain sat on the board of directors of Mahopac National Bank.Any non-employee member of the Company’s board of directors who also sits on the board of Tompkins Trust Company received an additional annual $14,200 Board Retainer Fee paid in quarterly installments of $3,550. Committee Fees (Trust and Board Loan) of $400 per meeting attended (plus $1,000 annual fee paid in quarterly installments of $250 at the beginning of each quarter to Committee Chair) were paid to non-employee Directors in 2012.During 2012, James J. Byrnes, John E. Alexander, Daniel J. Fessenden, Reeder D. Gates, Carl E. Haynes, Susan A. Henry, Patricia A. Johnson and Thomas R. Rochon sat on the board of directors of Tompkins Trust Company.Any non-employee member of the Company’s board of directors who also sits on the board of VIST Bank received an additional annual $14,200 Board Retainer Fee, paid in quarterly installments of $3,550.Committee Fees (Board Loan) of $400 per meeting attended (plus $1,000 annual fee paid in quarterly installments at the beginning of each quarter to Committee Chair) were paid to non-employee Directors in 2012.During 2012, Frank C. Milewski and Alfred J. Weber sat on the board of directors of VIST Bank.The aforementioned fees were pro-rated as necessary for Directors completing less than a full year of service.Mr. Hardie, who also sits on the board of Tompkins Insurance, is not compensated for such service.All fees payable to non-employee directors for service on the board of directors of one or more of our subsidiaries are payable in cash, or, if a valid election is made before January 1 of the year to which such payment relates, may be deferred pursuant to the Retainer Plan or pursuant to a Deferred Compensation Agreement. Timing and Manner of Payment of Director Compensation All retainer and meeting fees for service on the Company’s Board, as well as service on the board of directors of one or more of our subsidiaries, are payable quarterly, either in cash or, if a timely election is made by the Director, in stock pursuant to the Retainer Plan. Non-employee Directors may also elect to receive compensation in deferred cash pursuant to a Deferred Compensation Agreement. If a Director elects to receive deferred stock compensation under the Retainer Plan, his or her fees are transferred to a Rabbi Trust. The trustee acquires shares of common stock pursuant to the Company’s Dividend Reinvestment and Stock Purchase and Sale Plan. A Director has no rights in or to the shares of common stock held in the Rabbi Trust until distribution is made in accordance with the Retainer Plan. An aggregate of 5,730 shares of common stock was acquired by the Rabbi Trust under the Retainer Plan in 2012 representing board and committee fees and retainers paid and expensed in 2012. Corporate Governance Matters Corporate Governance Guidelines The Board has adopted Corporate Governance Guidelines (the “Guidelines”), which reflect many of the Company’s long-standing practices, in order to strengthen our commitment to corporate governance best practices. A copy of the Guidelines is posted in the “Corporate Governance” section of our website (www.tompkinsfinancial.com). The Guidelines summarize the Company’s corporate governance practices and procedures, and the following issues, in addition to others, are covered in the Guidelines:board size; director independence; chairman independence; director retirement; director candidate identification and nomination; director common stock ownership; responsibilities of directors; meeting attendance; executive sessions of independent directors; Board committees; succession planning and management evaluation; director education; and board assessments. 11 Shareholder Communications with Directors Shareholders may communicate with the Company’s board of directors by writing to the following address: Board of Directors, Tompkins Financial Corporation, P.O.Box460, Ithaca, New York14851. Both the Chairman of the Board and the Chairman of the Nominating and Corporate Governance Committee, each of whom is an Independent Director, will review all correspondence and, if either of them determines that a communication should be reviewed by the full Board, it will be presented to the Board for its review and consideration. Policy Regarding Director Attendance at Annual Meetings; Annual Meeting Attendance The Board strongly encourages the attendance of all directors at Annual Meetings.The Annual Meeting of Shareholders for fiscal 2011 was held on July 18, 2012 and, with the exception of Susan A. Henry, all of the directors then in office were in attendance. Code of Ethics The Board has adopted the Tompkins Financial Corporation Code of Ethics for the Chief Executive Officer and Senior Financial Officer which applies to the Company’s Chief Executive Officer and Chief Financial Officer (who also serves as our principal accounting officer).A copy of the Code of Ethics is available in the “Corporate Governance” section of the Company’s website (www.tompkinsfinancial.com). The Company will post material amendments to or waivers from the Code of Ethics for Chief Executive Officer and Senior Financial Officer at this location on its website. Board Leadership Structure and Risk Oversight Presently, the roles of Chief Executive Officer and Chairman of the Board are separate, as the Board feels this offers advantages of including additional input and a range of prior experience within our leadership structure. However, no single leadership model is right for the Company at all times, and the Board does not have a policy that these roles will always be separate. The Board recognizes that other leadership models can be appropriate for the Company, given different circumstances. The Board has an active role, both at the full Board and also at the committee level, in overseeing management of the Company’s risks. The Board regularly reviews information regarding asset quality, capital, securities portfolio, liquidity, operations and other matters, as well as the risks associated with each. The Compensation Committee oversees risks associated with compensation arrangements and the Audit Committee oversees management of financial risks. The Board’s role in the risk oversight process has not directly impacted its leadership structure. Risk and Influence on Compensation Programs The Board’s Compensation Committee also considers risk and its influence on the Company’s compensation programs. This Committee reviews each compensation element individually and in the aggregate to ensure that the overall compensation program provides a balanced perspective that ultimately aligns pay with performance while also ensuring bonus / incentive programs do not motivate inappropriate risk-taking. Since the bonuses are discretionary, the Committee has the ability to reduce bonus amounts should it be determined that certain actions or practices by the executive officers are promoting unnecessary or excessive risk. Equity award levels and practices are set to foster shared interests between management and shareholders, but are not considered by the Committee to be at levels that would drive inappropriate behavior. In the Committee’s judgment, the compensation policies and practices of the Company do not give rise to material risks. In addition, we are subject to guidance issued by the FDIC, the FRB and the OCC designed to ensure that incentive compensation arrangements at banking organizations appropriately tie rewards to longer-term performance and do not undermine the safety and soundness of the firm or create undue risks to the financial system. This guidance embodies three core principles, which are: (1) incentive compensation arrangements at a banking organization should provide employees incentives that appropriately balance risk and financial results in a manner that does not encourage employees to expose their organizations to imprudent risks; (2) these arrangements should be compatible with effective controls and risk management, and (3) these arrangements should be supported by strong corporate governance, including active and effective oversight by the organizations board of directors. We believe that our incentive compensation programs are in compliance with this guidance. 12 Affirmative Determination of Director Independence A majority of the Board of Directors, and each member of the Audit/Examining Committee, Compensation Committee, and Nominating and Corporate Governance Committee, is independent, as affirmatively determined by the Board, consistent with the criteria established by NYSE MKT LLC and as required by our Bylaws. The Board has conducted an annual review of director independence for all current nominees for election as directors and all continuing directors.During this review, the Board considered transactions and relationships during the prior year between each director or any member of his or her immediate family and the Company, and its executive officers, subsidiaries, affiliates and principal shareholders, including those described below under “Transactions with Related Persons.”The purpose of this review was to determine whether any such relationships or transactions were inconsistent with a determination that the director is independent. As a result of this review, the Board affirmatively determined that the directors identified as “independent” in the table on Page 3 meet the Company’s standard of independence. 13 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following tables set forth certain information, as of March 20, 2013, with respect to the beneficial ownership of our common stock by: (1) each shareholder known by the Company to be the beneficial owner of more than 5% of the Company’s common stock; (2) each Director and nominee; (3) each executive officer named in the Summary Compensation Table, below; and (4) all executive officers and Directors as a group. Except as otherwise indicated, each of the shareholders named below has sole voting and investment power with respect to the outstanding shares of Common Stock beneficially owned. Common Stock Ownership Names Phantom Stock Held in Deferred Trust (1) Number of SharesBeneficially Owned(2) Percent of Outstanding Shares(2) (3) Directors, Nominees and Executive Officers John E. Alexander+ ** Paul J. Battaglia+ ** James J. Byrnes+ — ** Daniel J. Fessenden+ ** Francis M. Fetsko* — ** James W. Fulmer*+ — ** Reeder D. Gates+ ** James R. Hardie+ ** Gregory J. Hartz* — ** Carl E. Haynes+ ** Susan A. Henry+ ** Patricia A. Johnson+ ** Gerald J. Klein, Jr.* — ** Frank C. Milewski+ — ** Sandra A. Parker+ — ** Thomas R. Rochon+ ** Stephen S. Romaine*,+ — ** Michael H. Spain+ % William D. Spain, Jr.+ % Alfred J. Weber+ ** Craig Yunker+ ** All Directors and executive officers as a group (25 persons) — % *Named Executive Officer +Currently a Director of the Company and a Director Nominee **Less than 1 percent Each share of phantom stock is the economic equivalent of one share of common stock. Phantom stock represents deferred stock compensation under the Amended and Restated Retainer Plan for Eligible Directors of Tompkins Financial Corporation and its Wholly-Owned Subsidiaries (the “Retainer Plan”). These shares are held in a deferred trust account (the “Rabbi Trust”) pending distribution upon the occurrence of certain events specified in the Retainer Plan. The reporting person has no voting or investment power over the shares prior to such distribution. The shares of Common Stock held in deferred trust accounts for non-employee Directors are voted by Tompkins Trust Company (the “Trust Company”) as trustee of the Rabbi Trust. (2)Does not include shares of Phantom Stock held in the Rabbi Trust. (3) The number of shares beneficially owned by each person or group as of March 20, 2013, includes shares of common stock that such person or group had the right to acquire on or within 60 days after March 20, 2013, including, but not limited to, upon the exercise of options.For each individual and group included in the table, percentage ownership is calculated by dividing the number of shares beneficially owned by such person or group by the sum of the 14,446,969 14 shares of common stock outstanding and entitled to vote on March 20, 2013 plus the number of shares of common stock that such person or group had the right to acquire on or within 60 days after March 20, 2013. The percentages listed in this column do not include shares acquired pursuant to the Retainer Plan and held in the Rabbi Trust; directors have no voting or investment power with respect to such shares. For a more detailed discussion of the Retainer Plan, refer to “Timing and Manner of Payment of Director Compensation,” Page 11.For a description of the vesting provisions for the restricted stock referenced in the footnotes below, see the “2012 Outstanding Equity Awards at Fiscal Year-End” table, below. Includes 483 shares owned by Mr. Alexander’s spouse. Includes 3,708 shares owned by Mr. Battaglia’s spouse. Includes 5,303 shares held in the Company’s Employee Stock Ownership and Investment & Stock Ownership Plans, 1,650 shares of restricted stock, and 35,301 shares that Mr. Fetsko may acquire by exercise of options exercisable at March 20, 2013 or within 60 days thereafter. Includes 9,691 shares held in the Company’s Employee Stock Ownership Plan, 1,650 shares of restricted stock, 25,598 shares owned by Mr. Fulmer’s spouse, and 36,632 shares that Mr. Fulmer may acquire by exercise of options exercisable at March 20, 2013 or within 60 days thereafter. Includes 3,201 shares owned by Mr. Gates’ spouse. Includes 703 shares held in the Company’s Employee Stock Ownership Plan. Includes 4,194 shares held in the Company’s Employee Stock Ownership Plan, 1,650 shares of restricted stock, 45 shares held by Mr. Hartz’s son, 15 shares held by each of his two daughters, and 24,284 shares that Mr. Hartz may acquire by exercise of options exercisable at March 20, 2013 or within 60 days thereafter. Includes 3,027 shares held in the Company’s Employee Stock Ownership and Investment & Stock Ownership Plans, 1,650 shares of restricted stock, and 32,682 shares that Mr. Klein may acquire by exercise of options exercisable at March 20, 2013 or within 60 days thereafter. Includes 16,506 shares acquired upon the exchange of VIST Financial Corporation common stock for Tompkins Financial Corporation common stock, as a result of the VIST Acquisition. Includes 5 shares owned by Dr. Rochon’s spouse as Custodian for each of their two sons (10 shares). Includes 7,431 shares held in the Company’s Employee Stock Ownership and Investment & Stock Ownership Plans, 3,300shares of restricted stock, and 59,202 shares that Mr. Romaine may acquire by exercise of options exercisable at March 20, 2013 or within 60 days thereafter. Includes 420,707 shares of Common Stock held by W. D. Spain & Sons Limited Partnership, of which Mr. Michael Spain is a General Partner and shares voting and investment control. Mr. Spain disclaims beneficial ownership of all shares of Common Stock owned by W. D. Spain & Sons Limited Partnership, except to the extent of 84,140 shares which represent his indirect pecuniary interest, through his ownership of 20% of W. D. Spain & Sons Limited Partnership. Includes 420,707 shares of Common Stock held by W. D. Spain & Sons Limited Partnership, of which Mr. William Spain, Jr. is a General Partner and shares voting and investment control. Mr. Spain disclaims beneficial ownership of all shares of Common Stock owned by W. D. Spain & Sons Limited Partnership, except to the extent of 84,140 shares which represent his indirect pecuniary interest, through his ownership of 20% of W. D. Spain & Sons Limited Partnership. Includes 10,443 shares acquired shares upon the exchange of VIST Financial Corporation common stock for Tompkins Financial Corporation common stock, as a result of the VIST Acquisition. 15 As of December31, 2012, other than as listed in the Common Stock Ownership table above, no person or group was known by the Company to be the beneficial owner of more than 5% of the outstanding shares of the Company’s common stock, except as follows: Name and Address of Beneficial Owner Phantom Stock
